


117 HR 3848 IH: Critical Supply Chains Commission Act
U.S. House of Representatives
2021-06-11
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I
117th CONGRESS1st Session
H. R. 3848
IN THE HOUSE OF REPRESENTATIVES

June 11, 2021
Mr. Ryan (for himself and Mr. Posey) introduced the following bill; which was referred to the Committee on Energy and Commerce

A BILL
To establish the National Commission on Critical Supply Chains, and for other purposes.


1.Short titleThis Act may be cited as the Critical Supply Chains Commission Act.  2.Findings; Sense of Congress (a)FindingsCongress finds the following:
(1)Many Americans were shocked to find that the United States was unable to find or produce enough face masks, ventilators, hand sanitizer, testing kits, hospital beds, sedatives, and other medical necessities in response to the COVID–19 crisis due to limitations in the manufacturing supply chain and our dependence on foreign suppliers. (2)Shortages of medical supplies and equipment are just one example of the risks we face due to the United States’ reliance on other countries for making many of our critical products. The United States also relies on other countries for—
(A)technologies involved with renewable energies and car battery manufacturing; (B)rare earth materials that are essential to many high-technology products, including cell phones, satellites, and computers;
(C)fabricating the most precise integrated circuits and microchips that are needed for complex electronics used in weapon systems, space systems, automobiles, and a variety of consumer products; (D)production of advanced machine tools and production equipment that U.S. factories need to manufacture their products;
(E)delivery of precision scientific equipment needed to produce breakthroughs in nanotechnology, medicine, and future batteries for electric vehicles; (F)manufacturing of clothing and other textiles;
(G)production and distribution of food and agricultural goods; and (H)other critical products where substantial harm would come to U.S. economic security, national defense, or way of life if the supply chains were compromised or no longer available.
(3)The American supply chain is the foundation of our Nation’s economic competitiveness and is the delivery system that moves products to consumers in every State across the Nation. (4)While U.S. manufacturers and domestic suppliers have substantial resources, some domestic capabilities and expertise have eroded due to reliance on the global supply chain.
(5)Dependable and high-quality suppliers are crucial assets to any manufacturing company since manufacturers must get the right products to the right place at the right time to be most successful. (6)A secure and stable American supply chain is a necessary component of a prosperous manufacturing sector that contributes two trillion dollars annually to the U.S. economy.
(7)United States manufacturers are a major source of high quality employment in the U.S. at roughly 9 percent of the workforce. (8)United States manufacturers are a major driver of innovation, responsible for more than two-thirds of private sector research and development, receiving more than 90 percent of new patents.
(9)United States manufacturers are essential to ensuring our national defense and homeland security, as they provide the tools, equipment, systems, and protective gear for our military and first responders. (10)Manufacturers must consider supply chain risks and potential disruptions in their business decisions, though many times supplier selection is driven by fixed production costs and other primary factors.
(11)A more robust and resilient American supply chain is integral to the health and well-being of our economy and of businesses across every State, and improvements in the supply chain will drive affordability, sustainability, and availability of products for our Nation. (b)Sense of CongressIt is the sense of Congress that—
(1)a national commission on critical supply chains will benefit the United States in several important ways; (2)such a commission will provide expert knowledge, guidance, and recommendations to Congress on the complex and strategically important issues related to bolstering American supply chains, which will help Congress find common ground to advance supply chain policies and approaches that benefit our Nation both today and far into the future;
(3)such a commission will provide recommendations to fix the shortcomings exposed in our existing national manufacturing strategy, so that we are prepared for the next crisis—whether it is due to a pandemic, a war, natural disaster, or something else—and that these strategic directions will catalyze a much-needed update to our national manufacturing strategy for revitalizing the U.S. manufacturing sector and increasing our economic growth; (4)such a commission will establish the basis for strengthening the security of, and adding resiliency to, an eroded American supply chain system, so that U.S. economic security, national defense, and way of life are not harmed when natural disasters or other events disrupt the supply of critical ingredients, components, or products from a specific source or region;
(5)such a commission will trigger new domestic manufacturing jobs as a result of the growth and increased robustness in the domestic supply chain and the manufacturing sector, and such domestic sourcing will also improve the security of intellectual property, reduce environmental impact and transportation costs due to fewer parts traveling overseas, and encourage economic clusters for supporting operations to be located near manufacturing facilities; and (6)such a commission will improve the Nation’s national defense and homeland security by reducing vulnerabilities and risks due to excessive reliance on foreign sources of critical materials or components.
3.National Commission on Critical Supply Chains
(a)EstablishmentCongress shall establish a National Commission on Critical Supply Chains (referred to in this section as the Commission). (b)PurposesThe purposes of the Commission shall be to—
(1)convene an independent entity that brings together national experts in a highly visible forum to conduct a systematic study and give guidance to Congress on the complex and strategically important issues related to rebuilding critical American supply chains; (2)identify the critical supply chains in which the United States is dependent on materials, products, equipment, or services from foreign countries and in which substantial harm would come to U.S. economic security, national defense, or way of life if those supply chains were compromised or no longer available;
(3)investigate in depth and report on existing dependencies, limitations, and risks to the United States for each of these critical supply chains, including considerations for medical supplies, equipment, and medications; rare earth materials; precision-integrated circuits and microchips; machine tools and production equipment; defense components and homeland security capabilities; scientific equipment needed for advanced technology research and development; clothing and textiles; and food and agricultural products; (4)assess and provide guidance on key questions, including—
(A)which driving forces are pushing U.S. companies to offshore their procurement or their manufacturing operations; (B)how the United States can predict and prevent future supply chain disruptions;
(C)what the United States can do to reduce future vulnerabilities and risks; (D)whether the United States can make the American supply chain resilient enough to protect necessary capabilities and resources;
(E)which manufacturing activities should be performed strictly within the United States to ensure economic and national security; (F)what actions should be taken by the United States to increase domestic manufacturing to meet critical supply chain needs and improve its terms of trade; and
(G)what would be the effects of a new national manufacturing strategy on employment, growth, innovation, and national security; and (5)develop and propose specific recommendations, submit a biannual comprehensive report (and intermediate updates as necessary to maintain timely and relevant information), and provide Congressional oversight to Congress to be used as a resource for legislative actions to mitigate the risks of future American supply chain disruptions.
(c)Membership
(1)MembersThe Commission shall be composed of 12 members, of whom— (A)three members shall be appointed by the Speaker of the House of Representatives, in consultation with the chairpersons of relevant committees, including the Committee on Ways and Means, Committee on Energy and Commerce, Committee on Science, Space, and Technology, Committee on Transportation and Infrastructure, Committee on Armed Services, Committee on Natural Resources, Committee on Small Business, Committee on Homeland Security, and Committee on Agriculture of the House of Representatives;
(B)three members shall be appointed by the minority leader of the House of Representatives, in consultation with the ranking minority Members of relevant committees, including the Committees described in subparagraph (A); (C)three members shall be appointed by the President pro tempore of the Senate upon the recommendation of the majority leader of the Senate, in consultation with the chairpersons of relevant committees, including the Committee on Finance, Committee on Commerce, Science, and Technology, Committee on Armed Services, Committee on Energy and Natural Resources, Committee on Small Business and Entrepreneurship, Committee on Homeland Security and Governmental Affairs, Committee on Environment and Public Works, and Committee on Agriculture, Nutrition, and Forestry of the Senate; and
(D)three members shall be appointed by the President pro tempore of the Senate upon the recommendation of the minority leader of the Senate, in consultation with the ranking minority Members of relevant committees, including the Committees described in subparagraph (C). (2)Chair; Vice chair (A)AppointmentNot later than 30 days after the initial meeting of the Commission, the Commission shall elect a Chair and Vice Chair from among the Commission’s members by a simple majority vote, and such Chair and Vice Chair shall be members of the Commission who were appointed by appointing authorities from different political parties under paragraph (1). 
(B)PresenceFor purposes of appointing the Chair, all 12 members must be present. If all 12 members are not present, appointment of the chair shall be delayed until the next meeting of the Commission at which all 12 members are present.  (C)TimingIf a quorum is not present at that initial meeting, the Chair shall be appointed at the first meeting after that at which a quorum is present. If a Vice Chair is elected before the Chair and no Chair is elected, the Vice Chair shall serve as acting Chair until the Chair is elected.
(D)New Chair and Vice Chair each CongressA new Chair and Vice Chair shall be elected with respect to each Congress. Any member that was a Chair or Vice Chair in a Congress may not be elected to be a Chair or Vice Chair in a subsequent Congress. (3)Qualifications (A)Areas of expertise (i)In generalEach individual appointed to the Commission shall have substantial expertise in one or more of the following areas:
(I)Supply chain expertise, including the following: (aa)Advanced manufacturing, with a focus on distributed operations and supply chain management.
(bb)Economics of U.S. manufacturing. (cc)Supply chain logistics.
(dd)Supplier certification and quality assurance processes. (ee)Raw materials sourcing and distribution.
(ff)Metrics used by Original Equipment Manufacturer purchasing managers and chief financial officers to make purchasing decisions. (II)Critical domain expertise, including the following:
(aa)Health care, medical device, and pharmaceutical manufacturing. (bb)Mining, supply, and usage of rare earth materials.
(cc)Precision-integrated circuits, microchips, and semiconductor manufacturing. (dd)Defense component manufacturing and homeland security products.
(ee)Advanced machine tools and production equipment. (ff)Scientific equipment for high-precision research and development.
(gg)Clothing and textiles manufacturing. (hh)Food production and agricultural products manufacturing.
(III)Industrial policy expertise, including knowledge of industrial organization, development economics, and policy tools that have been used by the United States and other developing or industrial economies in the world. (ii)CompositionThe composition of the members of the Commission shall ensure the Commission has substantial expertise in all areas described in clause (i).
(B)Nongovernment appointeesAn individual appointed to the Commission may not be an officer or employee of the Federal Government. (4)Appointment requirements (A)Initial appointmentsMembers of the Commission shall be appointed not later than 45 days after the date of the enactment of this Act.
(B)Term of appointmentsThe term of each member of the Commission shall expire on December 31 of the second session of the Congress in which the member is appointed to the Commission. (C)Appointments with each CongressAppointments to the Commission made after the initial appointments to the Commission under subparagraph (A) shall be made not later than 30 days after the date on which each Congress convenes.
(D)Renewal of appointmentsA member of the Commission may be reappointed for additional terms of service upon mutual agreement between such member and the appointing authority that appointed such member to the Commission. (E)VacanciesA vacancy in the Commission shall not affect the powers of the Commission and shall be filled by the same appointing authority that made the original appointment. Any member appointed to fill a vacancy occurring before the expiration of the term for which the member’s predecessor was appointed shall be appointed only for the remainder of that term. A member may serve after the expiration of that member’s term until a successor has taken office. A vacancy in the Commission shall be filled in the manner in which the original appointment was made by not later than 30 days after the date such vacancy occurs.
(F)RemovalA member of the Commission may be removed from the Commission at any time by the appointing authority that appointed such member to the Commission should the member fail to meet Commission responsibilities. (5)Compensation; Travel expensesEach member of the Commission may be compensated at a rate not to exceed the daily equivalent of the annual rate of basic pay in effect for a position at level IV of the Executive Schedule under section 5315 of title 5, United States Code, for each day during which the member is engaged in the actual performance of the duties of the Commission. Travel expenses of members of the Commission shall be allowed at rates authorized for employees of agencies under subchapter I of chapter 57 of title 5, United States Code, except that foreign travel for official purposes by members of the Commission is not authorized.
(d)Meeting requirements
(1)Initial meetingThe Commission shall convene for an initial meeting not later than 45 days after the initial members of the Commission are all appointed. An initial meeting may be convened so long as at least 10 members are present. (2)Subsequent meetingsAfter the initial meeting under paragraph (1), the Commission shall meet upon the call of the Chair or as determined by a majority of Commission members.
(3)Expectations for attendance by membersMembers are expected to attend all Commission meetings. In the case of an absence, members are expected to report to the Chair prior to the meeting and allowance may be made for an absent member to participate remotely. Members will still be responsible for fulfilling prior commitments, regardless of attendance status. If a member is absent from multiple meetings, the member may be reviewed by the Chair and appointing authority that appointed such member to the Commission and further action will be considered, including removal and replacement on the Commission. (4)QuorumA majority of the members of the Commission shall constitute a quorum.
(5)VotingEach member of the Commission shall be entitled to one vote, which shall be equal to the vote of every other member of the Commission. (6)Meeting notesMeetings notes shall be made available to the Chairman and Ranking Member of the relevant committees of jurisdiction.
(e)Subcommittees and working groupsThe Commission may choose, at the discretion of the Chair and Vice Chair, to establish subcommittees and working groups for any purpose consistent with the duties of the Commission. Any findings, conclusions, or recommendations made by a subcommittee or working group shall be considered by the full Commission, which shall be responsible for determining any final findings, conclusions, and recommendations. Each such subcommittee or working group shall operate only for the Congressional Session with respect to which such subcommittee or group was established. (f)Administration and powers of Commission (1)HearingsThe Commission may, for the purpose of carrying out this Act—
(A)hold such hearings, sit and act at such times and places, take such testimony, receive such evidence, and administer such oaths as the Commission considers appropriate; and (B)subject to paragraph (2), require the attendance and testimony of witnesses and the production of books, records, correspondence, memoranda, papers, and documents.
(2)Obtaining official data
(A)In generalThe Commission may secure directly from any executive department, bureau, agency, board, commission, office, independent establishment, or other instrumentality of the Federal Government or a State, local, Tribal, or territorial government any information, suggestions, estimates, and statistics to enable the Commission to carry out this Act. Each such department, bureau, agency, board, commission, office, independent establishment, or instrumentality shall, to the extent authorized by law, furnish such information, suggestions, estimates, and statistics directly to the Commission, upon request of the Chair of the Commission and the Vice Chair of the Commission or any member designated by a majority of the Commission. (B)Receipt, handling, storage, and disseminationAny information, suggestions, estimates, and statistics submitted under subparagraph (A) shall only be received, handled, stored, and disseminated by members of the Commission and its staff, consistent with applicable Federal law.
(3)Public hearings and meetings
(A)In generalThe Commission shall hold public hearings and meetings as determined appropriate by the Commission. (B)Protection of certain informationAny public hearings and meetings of the Commission shall be conducted in a manner consistent with applicable Federal law regarding the protection of data submitted to the Commission under paragraph (3).
(4)Personnel
(A)Staff
(i)Appointment; Compensation; Travel expensesThe Chair of the Commission, in consultation with Vice Chair of the Commission, and in accordance with rules agreed upon by the Commission, may appoint and fix the compensation of an executive director and other additional technical and administrative personnel as may be necessary to enable the Commission to carry out its duties, without regard to the provisions of title 5, United States Code, governing appointments in the competitive service, and without regard to the provisions of chapter 51 and subchapter III of chapter 53 of such title relating to classification and General Schedule pay rates, except that no rate of pay fixed under this clause may exceed the equivalent of that payable for a position at level V of the Executive Schedule under section 5316 of title 5, United States Code. Travel expenses of the executive director and other additional technical and administrative personnel of the Commission shall be allowed at rates authorized for employees of agencies under subchapter I of chapter 57 of title 5, United States Code, except that foreign travel for official purposes by such director and personnel of the Commission is not authorized. (ii)Technical staff expertise requirementTechnical staff of the Commission shall be individuals with substantial expertise in one or more of the areas described in subsection (c)(2). The expertise of such technical staff shall augment the ability of the Commission to have substantial expertise in all areas so described.
(iii)Personnel as Federal employees
(I)In generalThe executive director and any other personnel of the Commission shall be treated as employees under section 2105 of title 5, United States Code, for purposes of chapters 63, 81, 83, 84, 85, 87, 89, and 90 of such title. (II)Members of commissionSubclause (I) shall not be construed to apply to members of the Commission.
(iv)DetaileesAny Federal Government employee may be detailed to the Commission without reimbursement from the Commission, and such detailee shall retain the rights, status, and privileges of his or her regular employment without interruption. (v)Experts and consultantsThe Commission may procure temporary and intermittent services of experts and consultants in accordance with section 3109 of title 5, United States Code, but at a rate not to exceed the daily equivalent of the annual rate of basic pay in effect for a position at level IV of the Executive Schedule under section 5315 of title 5, United States Code.
(B)Assistance from Federal agencies
(i)General Services AdministrationThe Administrator of General Services shall provide to the Commission, on a reimbursable basis, administrative support and other services necessary to carry out the duties of the Commission. (ii)Other departments and agenciesIn addition to the assistance described in subparagraph (A), departments and agencies of the Federal Government may provide to the Commission such services, funds, facilities, and staff as such departments and agencies determine appropriate and as authorized by Federal law.
(g)Security clearances
(1)In generalThe members and staff of the Commission shall obtain, if necessary to carry out the functions of the Commission, appropriate security clearances for access to any classified briefing, records, and materials to be reviewed by such members or staff. The appropriate Federal agencies or departments shall cooperate with the Commission in expeditiously providing to the members and staff of the Commission security clearances pursuant to existing procedures and requirements, except that no person may be provided with access to classified information under this Act without the appropriate security clearance. (2)Office of House SecurityThe Office of House Security of the House of Representatives shall—
(A)provide classified storage and meeting and hearing spaces for the Commission as determined necessary; and (B)assist members and staff of the Commission in obtaining security clearances.
(h)Reports
(1)ReportsNot later than December 1 of each year that the Commission remains active and in operation, the Commission shall submit to the majority and minority leaders of the House of Representatives and Senate a comprehensive report on the findings, conclusions, and recommendations of the Commission with respect to such year and including an executive summary of the Commission’s purposes and activities and any relevant references and materials with respect to such year. Notwithstanding the previous sentence, the Commission shall not be required to submit a report under this paragraph with respect to the first year in which such Commission is active and in operation if the Commission is so active and in operation for fewer than six months of such first year. (2)Classified informationIn the case that a report submitted under this subsection includes classified information, the Commission shall also submit to the majority and minority leaders of the House of Representatives and Senate a redacted version of such report with such classified information included as a classified annex to such report.
(3)Public availabilityReports submitted under this subsection, or the redacted versions of such reports (if applicable), shall be made publicly available on a centralized Federal internet website. (i)Applicability of FACAExcept as provided in subsection (j), the provisions of the Federal Advisory Committee Act (5 U.S.C. App.) shall apply to the activities of the Commission.
(j)Termination
(1)In generalThe Commission, and all the authorities of the Commission under this Act, shall remain active and in operation until the last day of the 10-year period beginning on the date of the enactment of this Act. (2)Administrative activitiesThe Commission may use the 60-day period following the date of termination of the Commission for the purpose of concluding its activities, including providing testimony to Congress concerning its results and disseminating the final report of the Commission.
(k)Authorization of appropriationsFor purposes of carrying out this section, there is authorized to be appropriated to the Commission $6,000,000 for fiscal year 2021 and such sums as may be necessary for each fiscal year thereafter through fiscal year 2031, to be available until expended.   